Smith, J.
(dissenting): I dissent from that portion of the opinion wherein the judgment of the trial court is reduced $2,000. The duty of appellate courts is to pass on law questions submitted to it. There should be a rule by which the action of the court is guided. Here there is no rule. There can be none. The very language of this opinion precludes the existence of such a rule. To say the amount shocks the conscience of the court means nothing. If the judgment is too great why not reduce it by half? There is just as much reason for the one amount as the other.